Citation Nr: 1441625	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-31 862	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression, irritability, sleep problems, and memory loss (psychiatric disability other than PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active military duty from May 1988 to May 1996 and from December 2003 to March 2005; he served in Southwest Asia from June to October 1991.  He also served in the United States Army National Guard.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  In February 2014, the Board denied entitlement to service connection for residuals of TBA and for nonspecific familial tremors, to include as due to an undiagnosed illness; the Board remanded the issue on the title page to the RO for a supplemental opinion from the examiner who provided a nexus opinion in March 2013.  A supplemental opinion was added to the record in March 2014.

As the requested VA supplemental opinion has been obtained, there has been substantial compliance with the February 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in August 2012, and a transcript of the hearing is of record.

The issue of whether new and material evidence has been received by VA to reopen a claim for entitlement to service connection for PTSD has been raised by the Veteran in an April 2014 VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The competent evidence of record does not demonstrate that the Veteran currently has an acquired psychiatric disability other than PTSD, that was present in service, began in service, or is otherwise related to active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in November 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  The Veteran was informed in this letter of the factors for consideration in the assignment of a disability rating and/or effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the November 2009 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional private evidence was subsequently added to the record after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluation with nexus opinion was obtained in March 2013, with a supplemental opinion obtained in March 2014.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2013 VA examination report and March 2014 supplemental opinion are adequate, as they are predicated on a reading of relevant medical records.  The examiner considered all of the pertinent evidence of record and provided a rationale for the nexus opinion on file.  There is adequate medical evidence of record to make a determination on the service connection issue decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his August 2012 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was held that 38 C.F.R. 
§ 3.103(c)(2) (2013) requires that the individual who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's representative, Veterans of Foreign Wars, and the undersigned VLJ asked questions at the August 2012 hearing to ascertain the etiology of his psychiatric disability; and the case was subsequently remanded to obtain additional evidence.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

The Veteran seeks service connection for an acquired psychiatric disability other than PTSD. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;
(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Veteran's service treatment records do not reveal any complaints or findings indicative of an acquired psychiatric disability, including on his February 2005 Report of Medical Assessment prior to service discharge.

The veteran did not note any psychiatric complaints on a February 2006 medical history report, and his psychiatric condition was noted to be normal on his February 2006 medical examination report.

VA treatment records dated from March to October 2009 reveal that the Veteran was seen in September 2009 with complaints of stress-related depression because of being away from his family and worry about a possible up-coming deployment.  He was referred for evaluation.  On evaluation in October 2009, he complained of difficulty sleeping, being short-tempered, short-term memory problems, increased startle reaction, and isolation.  It was reported that he did not have a past psychiatric history.  He gave a history of being subjected to mortar and rocket fire, as well as knowing soldiers who were killed, while in Iraq.  On mental status examination, he was oriented and alert, with normal thought processes.  His mood was described as anxious and depressed.  The diagnoses were anxiety disorder; chronic PTSD; and depressive disorder, not otherwise specified.

According to VA Concussion Clinic records for December 2009, the Veteran had mild anxiety issues.  The diagnoses on neuropsychological screening in December 2009 included a cognitive deficit and an adjustment disorder with mixed anxiety and depressed mood.  

VA treatment records from January to April 2010 reveal a diagnosis of adjustment disorder with depression.  

The Veteran testified at his August 2012 travel board hearing that he had problems with depression and insomnia in service after two soldiers in his unit were killed by an IED and his unit was subjected to enemy rocket fire.

According to a November 2012 statement from J.D., who served with the Veteran in Iraq, the Veteran was stressed and afraid due to enemy rocket and mortar fire.

According to an October 2012 report from T.C. Zimmerman, M.D., the Veteran suffered from depression and PTSD.

A VA psychiatric evaluation by a staff psychiatrist was obtained in March 2013.  The Veteran reported sleep problems, hypervigilance, lack of trust, depression, and other symptoms of PTSD.  He was not currently taking medication.  The examiner noted that some of the Veteran's reported symptoms were transient or were not objectively identified on mental health evaluation.  On mental status evaluation, the Veteran's mood was mildly dysphoric, his affect was appropriate to the content of his thought, his thought was logical, he was fully oriented, and he did not display any hallucinations or delusions.  After the in-person examination and a review of the record, the examiner diagnosed depression.  The Veteran had occupational and social impairment due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The examiner opined that the Veteran's depression was less likely than not related to active duty.

In response to the Board remand in February 2014 for a rationale for the March 2013 opinion, a supplemental report was obtained in March 2014 from the psychiatrist who evaluated the Veteran in March 2013.  The examiner noted that his March 2013 opinion against the claim was based on the fact that there is no record of psychiatric treatment in service and that the post-service records do not support the occurrence of depression during service or soon after discharge.  Therefore, the Veteran's depression was not caused by or persistently aggravated by active service.

Based on the above evidence, the Board finds that the evidence of record fails to establish that the Veteran has a psychiatric disability other than PTSD due to service.  There were no complaints or findings of a psychiatric problem in service, including in February 2005, or on evaluation in February 2006, and the initial 
post-service complaints or findings of a psychiatric disability was not several years after service discharge.  Moreover, the only nexus opinion on file, in March 2013, with a supplemental report from the same psychiatrist in March 2014, which is based on a review of the record and a psychiatric examination, is probative evidence against the claim.   

The lay statements on file have been taken into consideration in this case.  Although the Veteran is competent to report his subjective psychiatric symptoms, and J.D. is competent to report his observations on the Veteran's symptoms, the Board finds that the Veteran and J.D., who do not have any medical training, are not competent to opine as to whether the Veteran currently has an acquired psychiatric disability due to service, because the diagnosis of a psychiatric disability and the determination of etiology require medical expertise to determine.


Because all of the requirements for service connection are not shown, the Veteran does not have an acquired psychiatric disability other than PTSD due to service.  The Board also finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


